DETAILED ACTION
	This Final office action is in response to Applicant’s submission filed March 2, 2020.  Currently Claims 1-20 are pending.  Claims 1, 10 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of claims 5 and 14 is withdrawn in response to Applicant's amendments to the claims.
The 35 U.S.C. 112(a) rejection of claims 6 and 15 in the previous office action is maintained.
	The 35 U.S.C. 102/103 rejections of claims 1-20 in the previous office action is withdraw in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that that claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to an abstract idea/are directed to a practical purpose/application (i.e. first electronic device configures a second electronic device; Remarks:  last Paragraph, Page 8; Page 9) and the claims are similar to Subject Matter Eligibility Example 27 (MPEP V’ Remarks:  paragraph 1, Page 9).

In response to Applicant’s argument that the claims are not directed to an abstract idea as they are directed to a practical purpose involving a first electronic device configuring a second electronic device, as newly claimed, the examiner respectfully disagrees.
Initially it is noted that Applicant’s disclosure fails to recite configuration of any electronic device much alone first electronic device configuring a second electronic device by transmitting the training exercise (from the first to second device), as newly claimed.  None of the phrases transmitting, transmission, transmit or the like appear anywhere in Applicant’s disclosure.  
See detailed discussion/rejection under 35 U.S.C. 112(a) below.
At best Applicant’s disclosure enables a generic computer to providing training exercises to a human user.  This is clearly an abstract idea, the first/second electronic devices are not improved or transformed in any way.  The first/second electronic devices at best receive and process data – the specific/inherent purposes of any computer – representing conventional and routine use of a computer as a tool to perform the abstract method.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – providing training to humans – in providing training exercises to available humans.  While the claims may represent an improvement to the business process of human resource training they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic electronic device (first/second), memory, and processor.  These generic computer hardware merely performs generic computer functions of receiving, processing and providing data and represent a purely conventional implementation of applicant’s human resource training in the general field of training and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, the claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea are the electronic devices, processor and memory i.e., generic computer components. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.


In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims are similar to Subject Matter Eligibility Example 27 (issued in 2014; i.e. prior to the updated guidance/examples published in 2019; www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility), the examiner respectfully disagrees.
Example 27 is directed to a loading a BIOS (Basic Input Output System; i.e. operating system) onto a local computer system from a remote storage location.  The instant application is directed to providing a human user with training exercises wherein a first electronic device transmits to a second electronic device data associated with the training.  There is nothing in the pending claims, or Applicant’s, disclosure remotely related to loading a BIOS onto a local computer system from a remote storage location, nor are the first/second electronic devices remotely located (as currently claimed), nor does the transmission from the first electronic device to the second electronic device result in control of the second electronic device.   Accordingly, the claimed invention is nothing like Subject Matter Example 27 and therefore is not patent eligible under 35 U.S.C. 101.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 10 and 19, the claims are directed to the abstract idea of providing employee training. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, providing training (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to notifying/offering training exercise an employee/pilot when the employee/pilot has some downtime (rest, break, availability, layover, etc.), wherein providing training is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “retrieving”, “determining”, “selecting”, “sending”, and ‘configuring” recite functions of the notifying an employee of training are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior.  The intended purpose of independent claims 1, 10, and 19 appears to be offering a training exercise to an employee (human user) when the employee has some ‘downtime’ (e.g. not working, availability, etc.).  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the employee (who is a person) and additional limitations of generic computer elements: electronic device(s) (first/second), processor, memory, and network module.   See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  electronic device(s) (first/second), processor, memory, and network module.  These generic computing components are merely used to obtain/receive and process information as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's providing training in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-20 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited electronic device(s) (first/second), processor, memory, and network module," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determine from the roster data employee/pilot has downtime, select a training exercise (Claims 1, 10, 19), determine training concept associated with flight data (Claim 19) all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a electronic device(s) (first/second), processor, memory, and network module nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving/retrieve roster data and retrieve flight data (Claim 19) directed to insignificant pre-solution activity (i.e. data gathering).  The steps of sending a notification and transmitting the training exercise are directed to insignificant post solution activity (i.e. data output).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic electronic device(s) (first/second), processor, memory, and network module are recited at a high level of generality merely performs generic computer functions of receiving, processing and sending data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, retrieving, sending ad transmitting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9, 11-18 and 20, the claims are directed to the abstract idea of providing training and merely further limit the abstract idea claimed in independent claims 1, 10 and 19.  
Claims 2 and 11 further limit the abstract idea by limiting downtime to include time during or layover or before a flight (a more detailed abstract idea remains an abstract idea).   Claims 3 and 12 further limit the abstract idea by receiving flight data, determining a training concept and selecting a training exercise (a more detailed abstract idea remains an abstract idea).  Claims 4 and 13 further limit the abstract idea by retrieving regulator or audit data (a more detailed abstract idea remains an abstract idea).  Claims 5 and 14 further limit the abstract idea by receiving sample data and selecting a training exercise (a more detailed abstract idea remains an abstract idea).  Claims 6 and 15 further limit the abstract idea by utilizing artificial analysis of training history (a more detailed abstract idea remains an abstract idea).  Claims 7 and 16 further limit the abstract idea by limiting the training exercises to a mid-fidelity simulation (a more detailed abstract idea remains an abstract idea).  Claims 8 and 17 further limit the abstract idea by limiting the employee to a pilot, aircraft engineer, ground operation crew member or a cabin crew member (a more detailed abstract idea remains an abstract idea).  Claims 9, 18 and 20 further limits the abstract idea by providing feedback to a learning management system (a more detailed abstract idea remains an abstract idea).  
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, network module and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 10 and 19, the claims “configuring the second electronic device to perform the training exercise….by transmitting”(Claim 1), “the processor is configured to configure the electronic device to perform the training exercise…. by transmitting” (Claim 10), “configure the electronic device to perform the training exercise…. by transmitting” (Claim 19) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for configuring any electronic device as claimed as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
None of the phrases transmitting, transmission, transmit or the like appear anywhere in Applicant’s disclosure.  Nor is there any discussion in any of Applicant’s disclosure of a first electronic device ‘configuring’ a second electronic device of any kind much alone a first device configuring a second device through a transmission of any kind.  Applicant’s disclosure does include a network module/interface controller for wired and wireless communication to communicate with one or more databases or the internet to retrieve or process data (Specification Paragraph 32).
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose “configuring the second electronic device to perform the training exercise….by transmitting”(Claim 1), “the processor is configured to configure the electronic device to perform the training exercise…. by transmitting” (Claim 10), “configure the electronic device to perform the training exercise…. by transmitting” (Claim 19)  as claimed nor the claimed embodiment as a whole.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “configuring the second electronic device to perform the training exercise….by transmitting” (Claim 1), “the processor is configured to configure the electronic device to perform the training exercise…. by transmitting” (Claim 10), “configure the electronic device to perform the training exercise…. by transmitting” (Claim 19) as claimed.

Regarding claims 6 and 15, the claims recite “wherein the training exercise is selected based in part on an artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and/or “further comprising an artificial intelligence analysis of a training history associated with the multiple employees wherein the training exercise is selected based at least in part of the artificial intelligence analysis” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at performing artificial analysis of training history of any kind much alone selecting a training based on artificial intelligence analysis of training history of multiple employees as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While Specification Paragraphs 8 and 12, disclose a wished for/desired feature of the invention may include performing artificial intelligence analysis of training history to determine common training exercises, these paragraphs like the remainder of Applicant’s very brief disclosure fails to provide any detailed discussion on HOW to utilizing artificial intelligence analysis of training histories to determine select a training OR disclose a specific artificial intelligence model, approach, algorithm, or the like for performing AI analysis of any kind of data much alone performing AI analysis of training history as claimed.  This brief mention of an undisclosed artificial intelligence model that may be used to analyze training history to determine common training exercises is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly, specification Paragraph 33, Figure 1 Element 170 merely discloses at a very high level of generality that an undisclosed AI learning model maybe utilized to analyze training history.  The AI learning model as well as the AI analysis to determine common training exercises is simply an undefined black box into which training data in input and automagically training exercises are determined.  This brief mention of an undisclosed artificial intelligence model that may be used to analyze training history to select a training exercises is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 37 and 51 likewise discuss at a very high level of generality that a desired/wished for capability of the invention is performing AI analysis of training history to determine common training exercises.  However these paragraphs like the remainder of Applicant’s disclosure fails to disclose a specific algorithm for select training exercises from any analysis of multiple employees training history much alone a specific artificial intelligence model/analysis capable of a “wherein the training exercise is selected based in part on an artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and/or “further comprising an artificial intelligence analysis of a training history associated with the multiple employees wherein the training exercise is selected based at least in part of the artificial intelligence analysis” as claimed.
Specification Paragraph 42 discloses that a wished for capability is an artificial intelligence driven system to track, propose and recommend training based on operational risk and training evidence.  This paragraph fails to disclose any analysis of training history, or selecting training exercises based on an analysis of training history or “wherein the training exercise is selected based in part on an artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and/or “further comprising an artificial intelligence analysis of a training history associated with the multiple employees wherein the training exercise is selected based at least in part of the artificial intelligence analysis” as claimed.
Specification Paragraph 52 mentions a undisclosed AI model/analysis for the purpose of identify training needs (Figure 6, Element 610), wherein the AI model/analysis is merely a black box.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.  
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step “wherein the training exercise is selected based in part on an artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and/or “further comprising an artificial intelligence analysis of a training history associated with the multiple employees wherein the training exercise is selected based at least in part of the artificial intelligence analysis” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine to analysis training history to select training exercises).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “wherein the training exercise is selected based in part on an artificial intelligence analysis of a training history associated with the multiple employees” (Claim 6) and/or “further comprising an artificial intelligence analysis of a training history associated with the multiple employees wherein the training exercise is selected based at least in part of the artificial intelligence analysis” as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-10, 12, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al., U.S. Patent Publication No. 20120075122 in view of McIlwaine et al. U.S. Patent No. 6628777.

Regarding Claims 1 and 10, Whitlow et al.  discloses a system (processor, memory, network module; Figure 1; Paragraphs 15, 18) and method (Paragraph 6; Figure 5) comprising:
Retrieving/receiving roster (personnel/employee list) data from a roster database (e.g. pilot/crew related data; Figure 1, Element 122; Paragraph 23);
Determining from the roster data whether an employee has a period of downtime (fatigued, incapacitated, sick, ill, underperforming, etc. or slow period/time or inattentive; Figure 1, Element 122; Figure 2, Element 202; Figure 5, Elements 502, 504; Paragraphs 23, 25, 29-34; Paragraph 37 embedded training appropriate/safe time; Paragraph 57 – cockpit activity low); and
Selecting a training exercise (activity, lesson, course, work, etc.) applicable to the employee (Figure 2, Elements 208, 212; Figure 5, Element 506; Paragraphs 27, 38, 56-58); and
Sending a notification to an electronic device associated with the employee wherein the notification includes an offer to perform the training exercise (Figure 2, Element 212, 206; Figures 3, 4; Figure 5, Elements 506, 510; Paragraphs 28, 29, 35, 41).

Whitlow et al. does not disclose generating a query to the employee to determine if the employee is available for the training exercise as claimed.

McIlwaine et al., from the same field of endeavor of providing training to employees (agents), discloses a system and method comprising:
Receiving by a first electronic device employee roster (schedule) from a database (Figure 3A, Elements 202, 204; Figure 3B, Elements 242, 244); Column 6, Lines 58-68; Column 7, Lines 1-12);
Determining by the first electronic device from the roster/schedule data whether an employee has a period of downtime/availability (Figure 3A, Element 210; Figure 3B, Elements 252, 256; Figure 3C, Element 286)
Sending a notification from the first electronic device (training system) to a second electronic device associated with the employee (agent terminal) wherein in response to the notification the second electronic device generates a query (prompt) to the employee and receives electronic input (acknowledgement) from the employee whether the employee is available for the training exercise (Abstract;  Column 2, Lines 40-68;  Column 3, Lines 1-12; Column 6, Lines 1-32; Column 7, Lines 35-52; Column 8, Lines 55-68; Column 9, Lines 1-17; Claim 1; Figures 3A-3C); and
In response to an indication that the employee is available for the training exercise (Figure 2 Element 264; Figure 3A, Element 214; Figure 3B, Element 262; Figure 3C, Element 296; Column 8, Lines 55-68; Column 9, Lines 1-17) configuring the second device to perform the training exercise by transmitting the training exercise from the first electronic device (training system) to the second electronic device (agent terminal; Figure 3A Element 218; Figure 3B, Element 266; Figure 3C, Element 300; Column 2, Lines 40-68;  Column 3, Lines 1-12; Column 5, Lines 1-68).

It would have been obvious to one skilled in the art that the system and method as disclosed by Whitlow et al. would have benefited from querying/prompting the employee to determine if the employee is available for training in view of the disclosure of McIlwaine et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 3 and 12, Whitlow et al. discloses a system and method comprising
Retrieving flight data from a flight databases, wherein the flight data corresponds to a flight associated with the employee (Figure 1, Element 122; Figure 2, Element 202; Figure 5; Paragraphs 23, 38, 51, 56-58);
Determining a training concept (topic, area, subject, etc.) associated with the flight (Figure 5, Elements 502, 504; Paragraphs 26, 27, 56-58); and
Selecting the training exercise from multiple training exercises wherein the training exercises are associated with the training concept (Figures 2, Elements 208, 212; Figure 5; Paragraphs 27, 37, 38, 56-58).

Regarding Claims 4 and 13, Whitlow et al. discloses a system and method wherein selecting the training exercises associated with the employee further comprises retrieving regulatory OR audit (e.g. monitoring employee/pilot/crew state, drowsiness, fatigue, workload, etc.; Figure 1, Element 122; Figure 2, Element 202; Figure 5; Paragraphs 23, 38, 51, 56-58)

Regarding Claims 8 and 17, Whitlow et al. discloses a method and system wherein the employee is a pilot or aircraft engineer or ground operation crew member or cabin crew member (Abstract; Figures 1, 2; Paragraphs 6, 27, 37).

Regarding Claims 9, 18 and 20, Whitlow et al. discloses a system and method further comprising providing feedback (e.g. response to alert/training exercises; Figure 4, Element 408) to a learning management system (Figure 1, Element 119; Paragraphs 36, 37, 48).

 

Claims 2, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al., U.S. Patent Publication No. 20120075122 in view of McIlwaine et al. U.S. Patent No. 6628777 as applied to the claims above and further in view of Slovacek, U.S. Patent Publication No. 20180091651 and further in view of Official Notice.

Regarding Claims 2 and 11, Whitlow et al. does not strictly limited down time to include scheduled available time during a flight or scheduled downtime during a flight of a layover before a flight as claimed.

Slovacek, from the same field of employee training, discloses a system and method for notifying an employee of training during a scheduled downtime (e.g. no working, available but not answering class, etc.; Paragraphs 44, 46, 49 – on-the-fly training).

It would have been obvious to one skilled in the art that the system and method as disclosed by Whitlow et al. with its ability to provide employee training based on the state/status of the employee would have benefited from providing training exercises to an employee based on a scheduled downtime/break/availability, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Neither Whtilow et al. nor Slovacek strictly limited the downtime flights as claimed.

Official notice is taken that it is old and well-known for employee duty rosters/shift schedules/work schedules to include scheduled break, rest or other ‘downtimes’ ((availability, free time, break, rest, unscheduled, open, etc. ) as part of the employees schedules; including but not strictly limited for example to pilots/flight crew duty rosters/schedules including rest and layover times.  Support for this old and well-known fact can be found in at least the following references:  U.S. Patent Publication No. Chang et al. 20030105616; Kubo, U.S. Patent Publication No. 20170116551).
Further it is old and well-known for pilots, and other employees, to take online training classes during ‘downtime’.  Support for this old and well-known fact can be found in at least the following reference(s):  Cox, Ask the Captain:  What do pilots do during down time? (2013; See Paragraph 3, Page 1).

It would have been obvious to one skilled in the art that the system and method as disclosed by Whitlow et al. and Slovacek with its ability to notify and schedule employee/flight/crew training during various scheduled downtimes would have benefited from taking into utilizing the well-known and conventional flight crew schedules/duty rosters, which include break/rest times, in order to identify downtime for pilots/crew in view of the disclosure of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 19, claim 19 recites similar limitations to Claims 1-3 and 10-12 and is therefore rejected using the same art and rationale as applied in the rejection of Claims 1-3 and 10-12.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlow et al., U.S. Patent Publication No. 20120075122 in view of McIlwaine et al. U.S. Patent No. 6628777 as applied to the claims above and further in view of Official Notice.

Regarding Claims 7 and 16, Whitlow et al. does not expressly disclose the phrase simulation.

Official notice is taken that utilizing/providing training simulations for employees, especially pilots and/or flight crews is old, very well-known conventional and routine.  Support for this old and well-known fact can be found in at least the following reference(s):  Chawez et al., U.S. Patent Publication No. 20160019808; Liberatore et al., U.S. Patent Publication No. 20190244537.
Accordingly, it would have been obvious to one skilled in the art for the system and method of Whitlow et al. to utilizing simulations, of any ‘fidelity’ level, in order to provide training exercises to employees/pilots/crew in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623